Citation Nr: 0940991	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active service from October 1954 to March 1975.  He died in 
October 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
of a rating decision of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant contends that the Veteran died from complications brought on 
by Hepatitis C Virus (HCV), which she argues was incurred in service.  

The record includes a letter from the Veteran's private physician.  This 
letter was received at the RO in July 2008 after the case was certified and 
forwarded to the Board.  The case has been with her representative and no 
waiver of RO consideration has been entered.  Nevertheless, as the letter 
raises the need for additional development, there will be no prejudice to 
the appellant.  

In the letter, dated in 2005, Dr. L.S.F., M.D. states that he had treated 
the Veteran since 1995, including for complications of a chronic HCV 
infection.  The doctor states that the Veteran acquired this disability 
while on active duty, and that all of the Veteran's medical complications 
arose from the HCV infection.  Unfortunately, none of the records from this 
physician are contained in the claims folder.  The Board believes that 
these records would be useful in reaching a determination in this case, and 
that an attempt must be made to obtain them. 

Additionally, Dr. F., does not provide a basis for his opinion, unless it 
exists in his medical records.  The record otherwise shows some blood tests 
from 1977 and 1978 to which attention has been drawn, and diagnoses of HCV 
starting in about 1998.  He should be provided an opportunity to set out 
the medical evidence that form the bases of his opinion of a service 
relationship.

Additionally, medical opinion is needed to respond to the contention that 
blood studies from 1977 and 1978 show abnormalities that would be 
indicative of hepatitis.  It is noted that at separation from service the 
Veteran denied having had hepatitis and no pertinent clinical findings seem 
to be evident at that time.  Years post-service he contended that he had 
been treated for hepatitis in service, but this does not seem to be 
confirmed by the service treatment records on file.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary permission from the 
appellant or her representatives, obtain all records 
and studies pertaining to the treatment of the 
Veteran's HCV infection, and other claimed disabilities 
from the Veteran's private physician, Dr. F., at the 
address contained in the claims folder.  Dr. F., should 
also be contacted and asked to provide the medical 
bases for the conclusion reached in the letter that the 
HCV was related to service.  Dr. F., should be 
requested to be as specific as possible.  Appellant's 
assistance in obtaining this opinion should be 
requested as needed.  If any of these records are 
unable to be obtained, this should be noted in the 
claims folder.

2.  After the records requested above have been 
obtained or determined to be unobtainable, the claims 
folder should be forwarded to an appropriate VA 
specialist.  After a review of the record, the 
specialist should attempt to express an opinion as to 
the following: 

Is it as likely as not (50 percent probability or 
higher) that the Veteran's HCV infection was 
incurred or is demonstrated during service?  

The opinion must also cite to specific reasons and 
bases in support of its conclusions, to include 
medical evidence and/or specific medical studies.  
In responding, please comment as to whether the 
abnormalities highlighted in the blood work from 
1977 and 1978 could be or are indicative of the 
presence or onset of hepatitis.  Also, please 
indicate whether your opinion can be reconciled 
with that of Dr. F.  If not, please explain why 
not to the extent not already set out by the 
opinion requested above.

3.  After the development requested above has been 
completed to the extent possible, the RO/AMC should 
review the record.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and representative should 
be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

(Please note, this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



